DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/9/22. Claim 5 is cancelled. Claims 1, 2, 5-13, 15, 16 and 18-21 are currently pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 15 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not adequately describe what calculations or equations are used to calculate the virtual fractional flow reserve values. The specification seems to mention equations used in prior filed patents but does not incorporate those patents by reference to provide support for the correction. Similarly, it seems from the specification that different positions used to determine the fractional flow for a position that has not been calculated must be close to that position ([pgs. 7-8]). The claims however are significantly broader reciting that essentially any other different position in the artery could be used. 
Additionally the calculation is like a black box algorithm and “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. The specification only state an intended result i.e. “using algorithms that use imaging data and assumptions that inherently may cause errors in calculating the first FFR value” and “simulating the first FFR values through calculations based on reconstructed arterial information.” In this regard the MPEP states “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-13, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2012/0053918 (“Taylor”) in view of Eichler US 2011/0230758.


Regarding claims 1, 12 and 15,  Taylor discloses a processing apparatus for processing cardiac data of a living being, the apparatus comprising
 	 a first fractional flow reserve value providing unit configured to provide first fractional flow reserve values being indicative of the fractional flow reserve of different arteries of the living being ([¶105,216] a first FFR is calculated for various locations), wherein said virtual fractional flow reserve values were calculated from non-invasive imaging data of arteries of the living being ([¶124] non-invasive imaging is used to create the model);
 	provides second fractional flow reserve values measured in the arteries of the living being; and correct the provided virtual first fraction flow reserve values based on the provided second fractional flow reserve values ([¶216]) by an in artery measurement ([¶216,372-374]) and displaying the simulated fractional flow and the second fractional flow reserve in relation to the position in the artery ([FIG1,23][¶132,216,372-374] the simulated flow is shown on the generated model and can be adjusted based on the invasive measured values), wherein the processor is configured to correct a first fractional reserve value at a position for which a second fractional flow reserve value is not or not yet available by recalculating said first fractional flow reserve using at least one second fractional flow reserve value of a different position in the coronary arteries of the living being and wherein the processor is configured to correct the first fractional flow reserve values whenever a new second fractional flow reserve value is provided ([¶195] the measurements of the model like FFR can be interpolated across points in the model);
 	provide an arterial tree model was determined from the non-invasive imaging data of the coronary arteries of the living being ([¶181]) and in artery measurements ([¶216]);
 	display the arterial tree and display the first fractional flow reserve value and the second fractional flow reserve value and the second fraction flow reserve value were determined or measured ([FIG27][¶199,295]).
 	Taylor discloses in artery measurements but does not specifically disclose in artery imaging. Eichler teaches an in artery measurement system with a catheter and camera that provides in artery imaging ([¶39]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Taylor with the in artery imaging of Eichler to allow for internal mapping of the arteries ([¶39]) the mapping provides for an accurate determination of the catheter position and pullback path ([¶21-22]).
Regarding claims 2 and 20, Taylor discloses the correction unit corrects at least one first fractional flow reserve value for a position in the coronary arteries of the living being by replacing it with a second fractional flow reserve value that is measured at the same position in the coronary arteries of the living being ([¶216] the calculated FFR can be adjusted based on the measured invasive FFR). Taylor does not specifically disclose that the adjustment is a replacement of the reading; however, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the numbers of the calculated FFR with the measurements from the invasive FFR as the invasive measurements may be used to refine the model ([¶269]).
Regarding claim 6, Taylor discloses wherein the correction unit only corrects a first fractional flow reserve value when the difference between the first fractional flow reserve value and the second fractional flow reserve value is above a predetermined threshold value ([¶216,373] the threshold in this case is any difference as the second model or updated flow values are changed). 
Regarding claim 7, Taylor does not specifically disclose first fractional flow reserve values were calculated within 10 seconds from obtaining the non-invasive imaging data of the coronary arteries of the living being however it would have been obvious to one having ordinary skill in the art at the time of filing to modify Taylor to include 10 second calculation time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Taylor discloses an apparatus for evaluating cardiac data of a living being, comprising a processing apparatus and a display unit configured to display at least one first fractional flow reserve value and a corresponding second fractional flow reserve value for a corresponding position in the coronary arteries ([¶24,92]).
Regarding claim 9, Taylor discloses an imaging device for non-invasive imaging a cardiac region of a living being; the imaging device comprising a processing unit for determining fractional flow reserve values; and-4- a measurement device for in-artery measuring of fractional flow reserve values ([¶7,216] a pressure wire can be used).
Regarding claim 10, Taylor discloses the imaging device further comprises an image processing unit for reconstructing three dimensional image data from detection data detected by the imaging device ([¶262,299]).
Regarding claim 11, Taylor discloses the display unit is configured to display corrected fractional flow reserves whenever a first fractional flow reserve value is corrected ([¶92] the device display all the calculated FFRs including when they are changed or corrected).
Regarding claim 13 and 16, Taylor discloses providing an arterial tree model providing unit and wherein the first and second fractional flow reserve values are graphically displayed in relation to the position in the arterial tree ([FIG26]).
Regarding claim 18, Taylor discloses the processor takes a first location where the first fractional flow reserve values were determined and a second location where the second fractional flow reserve values were determined into account in the correction in response to the first and second locations not aligning ([¶195] the measurements of the model like FFR can be interpolated across points in the model).  
Regarding claim 19, Taylor does not disclose the predetermined threshold value is ten percent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Taylor to include the ten percent range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Taylor discloses the provided fractional flow reserve values based on the provided second fractional flow reserve values are automatically corrected, when a new measured second fractional flow reserve value becomes available ([¶216] measurements may be adjusted based on the measured FFR).

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112a rejection, argument 1-2, Examiner respectfully disagrees. The specification does not seem to support the correction that is cited in the claim. Applicant argues that one of ordinary skill in the art would know how to calculate the virtual first fractional reserve values but this is not the reason for the 112a rejection. The problem is it that specification does not support all the corrections of the first fractional flow value. One of ordinary skill in the art could determine some correction but it is presumed there is a specific correction. Additionally, just because one of ordinary skill in the art at the time of filing could have figured out how to calculate the FFR does not mean that Applicant was in possession of the invention as recited in the claims. As noted in MPEP §2161.01, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”.
Regarding Applicant’s argument 1-3, Examiner respectfully disagrees. The problem is not that there is no disclosure of a calculation or correction but that there are not any specifics as to how the correction is actually performed or what steps are performed in the correction. The specification just broadly covers a correction but gives no specifics. The correction is essentially a black box calculation wherein the functional results are disclosed but the steps taken to obtain those results are not adequately disclosed. It is unclear what correction is used and the specification provides no further particulars.
Regarding Applicant’s argument 1-4, Examiner respectfully disagrees. Page 6 merely shows a correction but again does not show how the correction is actually performed. The example does not provide implicit or inherent support for the corrections.
Regarding Applicant’s argument 2, Examiner respectfully disagrees. The cited portions of the MPEP cited relate to computer-implemented functional language claims which the current claims are.
Regarding Applicant’s argument against the 103 rejection, argument 1, Examiner respectfully disagrees. Taylor discloses correcting a first fractional flow at a position for which a second fractional flow reserve value becomes available. Specifically, Taylor discloses at ¶216,372-374 that invasive measurements can be used to corrected the virtual FFR determined from the model and that measurements for nodes can be interpolated from the other measurements ([¶169,195] It is also noted that the simulating the first FFR value through calculation is known in the art [pg. 4] of Applicant’s specification). Applicant argues that processor corrected for each new second measurement but this is not actually recited in the claim language.
Regarding Applicant’s argument 2, Examiner respectfully disagrees. Taylor discloses in artery measurements at ¶216 and that the parameters can be interpolated across the model. They are interpolated from the first measurements without a second fractional flow reserve.
Regarding Applicant’s argument 3, Examiner respectfully disagrees. Taylor discloses generating a 3D geometric model or arterial tree model for the patient ([¶282,308] the figures also show a generated 3D model).
Regarding Applicant’s argument against claim 6, Examiner respectfully disagrees. Taylor teaches correcting if there is a difference so the adjustment only occurs when the threshold, in this case any difference, is met otherwise if the measurements agree there is no correction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792